Title: To George Washington from Richard Henry Lee, 8 October 1775
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Philadelphia 8th Octr 1775

A Ship in 7 weeks from London brings us pretty perfect intelligence of the infernal designs of our Ministerial enemies, as you will see by the inclosures in Dr Shippens letter. I believe they are the most perfect that could be obtained, and so may be much relied on. God grant that our successes at Boston and in Canada may disappoint, and thereby ruin these fatal foes to the liberty and happiness of the British empire.
My love, if you please, to Gen. Lee, Mifflin, Griffen, and my other friends with you.
May heaven preserve you, and give your Army success in the most glorious cause that was ever contended for by human nature. I am dear Sir your affectionate friend and obedient Servant

Richard Henry Lee

